Citation Nr: 1033296	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and a mood 
disorder.

3.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.  He served in Vietnam from August 1967 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for bilateral hearing 
loss, assigning a noncompensable evaluation, effective April 30, 
2007; and denied service connection for Parkinson's disease and a 
mood disorder (claimed as posttraumatic stress disorder).  In 
March 2008, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in October 2008.

In April 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran filed his original claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  Although not expressly claimed by the Veteran, 
the Board is expanding his original claim to include all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, whatever 
it is, causes him.)  Accordingly, the issue has been 
recharacterized above.

The Board also notes that, with regard to the Veteran's claim of 
entitlement to service connection for Parkinson's disease, a stay 
is in effect for such claims for service connection on a 
presumptive basis, as due to herbicide exposure; however, for the 
reasons explained below, the stay is not applicable to this 
appeal.

The issues of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) and entitlement to service connection for tinnitus have 
been raised by the record.  Specifically, in a January 2009 
correspondence, the Veteran's representative indicated that the 
Veteran wished to raise the issue of entitlement to service 
connection for tinnitus.  Additionally, several private and VA 
treatment records indicate that the Veteran is unemployed due to 
his now service-connected disabilities, including Parkinson's 
disease, thus raising the issue of entitlement to TDIU.  However, 
neither of these issues has been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is needed on his part.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's currently diagnosed Parkinson's disease is the result 
of in-service herbicide exposure.

2.  The competent medical evidence of record shows that the 
Veteran's currently diagnosed acquired psychiatric disorders, 
PTSD and mood disorder due to Parkinson's disease, are the result 
of in-service combat and service-connected Parkinson's disease.



CONCLUSIONS OF LAW

1.  Parkinson's disease was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

2.  PTSD and mood disorder due to Parkinson's disease were 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claims decided herein, these claims have been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The Veteran alleges that he currently suffers from Parkinson's 
disease as a result of exposure to herbicides during service in 
the Republic of Vietnam.  Additionally, he contends that he 
suffers from PTSD as a result of his combat experiences.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Parkinson's Disease

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2009).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  The diseases that are related to herbicide exposure 
include chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (2009).

A review of the Veteran's personnel records shows that he served 
in the Republic of Vietnam during the Vietnam era.  He is, 
therefore, presumed to have been exposed to Agent Orange.  
However, as Parkinson's disease is not currently a condition for 
which the Agent Orange presumption is available, the presumption 
of service connection is not applicable.  See 38 C.F.R. 
§ 3.309(e) (2009).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities): 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for these 
diseases.  On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 20, 2009).

In this case, the Board notes that the Veteran has filed a claim 
for service connection for Parkinson's disease - one of the 
disabilities affected by the stay.  However, as this claim is 
being granted, the Board need not rely on any future presumptions 
of service connection to decide the claim involving Parkinson's 
disease.  As such, the stay is not applicable in this case.

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Thus, the Board will proceed with a decision based on the holding 
in Combee.

The Veteran's private treatment records indicate that the Veteran 
has been treated for and diagnosed with Parkinson's disease since 
early 2007.  Additionally, a VA Agent Orange examination report, 
dated in June 2008, indicates a diagnosis of Parkinsonism.  Thus, 
the Board finds that the first element of Hickson is met.

A review of the Veteran's service treatment records is negative 
for any complaints of Parkinson's disease or symptoms related to 
Parkinson's disease while in service.  However, as noted above, 
it has been presumed that the Veteran was exposed to herbicides 
while serving in Vietnam.  As such, the second element of Hickson 
- in this case, herbicide exposure - has been met.

The remaining question is whether a medical nexus exists between 
the Veteran's current Parkinson's disease and his in-service 
herbicide exposure.

In September 2009, the Veteran submitted a statement from his 
treating neurologist, Dr. V. A. M.  Dr. V. A. M. indicated that 
he had treated the Veteran for Parkinson's disease since 
March 2007.  He reviewed the available data on the relationship 
between Parkinson's disease and herbicide exposure, citing 
several studies.  He concluded that the Veteran's Parkinson's 
disease was more probable than not the result of exposure to 
Agent Orange herbicides while serving in Vietnam.

The only other medical evidence of record to address the question 
of a medical nexus between the Veteran's Parkinson's disease and 
his in-service herbicide exposure is a June 2008 VA Agent Orange 
examination.  The examiner did not provide a medical nexus; 
however, he did suggest that the possibility that the Veteran's 
Parkinson's disease might be associated with Agent Orange 
exposure might be considered.

In light of the September 2009 positive private nexus opinion and 
the lack of evidence to contradict this opinion, including the 
June 2008 VA Agent Orange examination, the Board finds that, at 
minimum, the evidence in this case is in equipoise regarding the 
question of whether the Veteran's Parkinson's disease is related 
to his in-service herbicide exposure.  As such, the benefit-of-
the-doubt will be conferred in the Veteran's favor and his claim 
for service connection for Parkinson's disease is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Disorder

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, or 
the result of, a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 39 C.F.R. 
§ 3.310(b) (2009); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2009); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, 
the law requires verification of a claimed stressor.

As noted above, the Board has recharacterized the Veteran's claim 
of entitlement to service connection for PTSD to a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and a mood disorder.  In this case, the 
issue of a mood disorder has been raised secondary to his now 
service-connected Parkinson's disease.  As such, the Board will 
address the issue of PTSD on a direct basis and mood disorder due 
to Parkinson's disease on a secondary basis.

A review of the Veteran's VA and private treatment records shows 
that he has been given various psychiatric diagnoses, including 
PTSD and mood disorder due to Parkinson's disease.  The Board 
notes that a single November 2007 VA psychiatric examiner found 
that the Veteran did not have PTSD.  However, the vast majority 
of the treatment records, including the Veteran's treating 
therapist and VA psychiatrist, have diagnosed the Veteran with 
PTSD.  Thus, the Board accepts that the Veteran has a diagnosis 
of PTSD.  As such, the first element of Hickson and Wallin is met 
for PTSD and mood disorder due to Parkinson's disease.

The Veteran's Form DD-214 shows that he had service in Vietnam 
and was awarded a Combat Infantryman Badge.  As such, combat can 
be conceded and the second element of Hickson is met with regard 
to PTSD.  Additionally, the Board has granted service connection 
for Parkinson's disease, as discussed above.  As such, the second 
element of Wallin is met for the issue of mood disorder secondary 
to Parkinson's disease.

The remaining question is whether a medical nexus exists between 
the Veteran's currently diagnosed psychiatric disorder and his 
military service and/or service-connected Parkinson's disease.

The Veteran underwent a VA psychiatric examination in 
November 2007.  At that time, the examiner diagnosed the Veteran 
with mood disorder due to Parkinson's disease with mixed 
features.  He attributed the Veteran's current psychiatric 
symptomatology to his diagnosis and symptoms of Parkinson's 
disease, a service-connected disability.  This diagnosis and 
opinion as to etiology is consistent with the Veteran's private 
and VA neurology and psychiatric treatment records.

The Veteran's private and VA psychiatric treatment records also 
include several notations linking the Veteran's PTSD and PTSD 
symptomatology to his in-service combat experiences.  As noted 
above, the November 2007 examiner indicated that the Veteran's 
psychiatric symptomatology was not attributable to combat-related 
PTSD, but rather to a Parkinson's disease-related mood disorder.  
However, as this conclusion is not corroborated by the remaining 
medical evidence, the Board finds it appropriate to grant service 
connection for PTSD and mood disorder due to Parkinson's disease.  

In light of the positive nexus opinions and the lack of probative 
evidence to contradict these opinions, the Board finds that, at 
minimum, the evidence in this case is in equipoise regarding the 
question of whether the Veteran's current PTSD and mood disorder 
due to Parkinson's disease are related to his military service 
and service-connected Parkinson's disease.  As such, the benefit-
of-the-doubt will be conferred in the Veteran's favor and his 
claim for service connection for PTSD and mood disorder due to 
Parkinson's disease is granted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert, supra.


ORDER

Entitlement to service connection for Parkinson's disease is 
granted. 

Entitlement to service connection for PTSD and mood disorder due 
to Parkinson's disease is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to an initial compensable evaluation for bilateral 
hearing loss.

At his April 2010 hearing, the Veteran testified that he had 
received an audiological examination and hearing aids within the 
previous year from the VA Medical Center (VAMC) outpatient clinic 
in Jacksonville, Florida.  However, the record is absent for any 
VA audiological treatment records or relating to VA-issued 
hearing aids.  VA has an obligation under the Veterans Claims 
Assistance Act of 2000 to associate all relevant records in VA's 
possession with the claims file of a veteran.  See 38 C.F.R. § 
3.159 (2009).  As such, the AMC must obtain any audiological 
treatment records from the Jacksonville outpatient clinic and any 
other VA facility identified by the Veteran.

Additionally, the Veteran's assertion that he now uses hearing 
aids shows a possible increase in the severity of his service-
connected bilateral hearing loss.  At the time of his November 
2007 VA audiological examination, there was no mention of hearing 
aids and the examiner specifically noted that medical follow up 
was not necessary.  As such, the Veteran's assertions at his 
April 2010 hearing that he now uses hearing aids and is treated 
at the VA outpatient clinic in Jacksonville, Florida, reflect a 
potentially more severe hearing loss disability than was 
demonstrated at the last VA examination.  For increased rating 
claims, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); see also 38 C.F.R. § 3.327(a) (2009).  Therefore, the 
Board finds that a new VA audiological examination is warranted 
in order to determine the Veteran's current level of hearing loss 
disability.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to an initial compensable disability rating 
for bilateral hearing loss must be also remanded for a new VA 
audiological examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
any outstanding audiological VA treatment 
records from the VAMC outpatient clinic in 
Jacksonville, Florida and any other VA 
facilities identified by the Veteran.

2.  Schedule the Veteran for a VA audiological 
examination with an appropriate examiner in 
order to determine the current severity of his 
service-connected bilateral hearing loss.  The 
claims folder must be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.  
The examination report must reflect that such 
a review was conducted.  All indicated studies 
should be completed.  The examiner must 
comment on and fully describe the functional 
effects that the bilateral hearing loss has 
under the ordinary conditions of the Veteran's 
daily life.

3.  After completing the above actions and any 
other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to an initial compensable disability rating 
for bilateral hearing loss should be 
readjudicated.  If the claim remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


